Citation Nr: 1809905	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for a cardiovascular disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims for entitlement to service connection for a bilateral ankle disability and a cardiovascular disability were remanded by the Board in a November 2016 decision.  

In the November 2016 decision, the Board also denied the Veteran's claim for service connection for tinnitus.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2017, the Court vacated that portion of the Board decision that denied entitlement to service connection for tinnitus and remanded the Veteran's claim for action consistent with the directives of a joint motion for partial remand (JMPR).

The issues of entitlement to service connection for tinnitus and a bilateral ankle disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed cardiovascular disability is not causally or etiologically related to his military service. 


CONCLUSION OF LAW

Criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim for service connection for a cardiovascular disability at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained. 

With regard to the service connection claim being decided herein, the Board remanded the claim to obtain any additional evidence and obtain an addendum etiological opinion if any of the additional evidence verified a diagnosis of a cardiovascular disability.  The AOJ obtained additional VA treatment records but the records did not verify any cardiovascular treatment or a diagnosis.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claim decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiner had a full and accurate knowledge of the Veteran's claimed disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection - Cardiovascular Disability

Historically, the Veteran submitted a claim for service connection for a cardiovascular disability in February 2009.  The claim was denied in a November 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A review of the Veteran's service treatment reports reflects that the Veteran's October 1978 entrance examination and April 1985 separation examination included normal clinical evaluations of the heart.  The records do not reflect any complaints, findings, or treatment for a cardiovascular disability.  

A review of post-service VA treatment reports does not reflect any complaints, findings, or treatment for a cardiovascular disability.  Moreover, the records do not include any diagnosed cardiac disabilities.  

At a VA examination in June 2012, the Veteran was diagnosed with atrial fibrillation based on the Veteran's reported history.  However, the examiner noted that there was no objective testing to verify that finding.  The examiner stated that the Veteran reported that he had a normal echocardiogram and nuclear stress test.  
The examiner indicated that he was unable to provide an etiological opinion without resort to speculation.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a cardiovascular disability. 

The Board acknowledges the Veteran's report of a diagnosis of atrial fibrillation.   However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of a cardiovascular disability at any time during service or since that time.  The VA treatment records associated with the claims file do not show treatment for or a diagnosis of any cardiovascular disability.  Moreover, when examined by VA to determine whether a cardiovascular disability was appropriate, the examiner specifically found that there was no objective evidence of a cardiovascular disability. 

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has a cardiovascular disability, the fact remains that he has not been diagnosed with a cardiovascular disability based on objective testing.  Moreover, while he has reported that he had a diagnosis of atrial fibrillation, the medical records associated with the claims file do not include reference to any cardiovascular disability. 

As a result, there is no evidence to establish the presence of a cardiovascular disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a cardiovascular disability is denied.


ORDER

Entitlement to service connection for a cardiovascular disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims of entitlement to service connection for tinnitus and a bilateral ankle disability can be reached.  

With regard to the claim for tinnitus, as noted in the introduction above, the parties to the JMPR indicated that a VA etiological opinion proffered at a VA audiological examination in September 2009 is inadequate.  As such, the Veteran's claim for service connection for tinnitus should be remanded in order to obtain an addendum opinion.  

With regard to the claim for a bilateral ankle disability, the Board remanded the Veteran's claim to obtain an addendum opinion.  The Veteran was afforded a VA examination in March 2017.  The examiner diagnosed the Veteran with right lateral/collateral ligament strain and opined that the he was unable to provide an etiological opinion without resort to speculation.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Veteran should be afforded another VA examination and an etiological opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to the VA examiner who conducted the September 2009 VA audiological examination or an examiner with similar to determine the nature and etiology of tinnitus.  The examiner must review the claims file and should note that review in the report.  The examiner should reconcile the opinion with the September 2009 opinion.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to service.  The examiner should consider the Veteran's statements regarding his military noise exposure.  

2.  Schedule the Veteran for the appropriate VA examination to determine any diagnoses of the bilateral ankles and the etiology of the claimed bilateral ankle disability.  Any necessary tests, including X-rays, should be accomplished and the examiner should specifically identify any disabilities of the left and right ankle.  Then, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left or right ankle disability either began during or was otherwise caused by the Veteran's active duty service.  The examiner should consider the Veteran's statements regarding right ankle swelling during service.  A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did).

3. Inform the Veteran that he must report for any scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


